Citation Nr: 1823898	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  05-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and as secondary to pain associated with the service-connected low back strain.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  The Veteran also had subsequent service in the United States Army Reserves (USAR). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied the Veteran's claim of entitlement to service connection for a chronic psychiatric disorder, to include as secondary to pain associated with service-connected low back strain.  The Veteran appealed this rating action and the RO's determination therein to the Board.  This appeal ensued. 

Although in his August 2005 VA Form 9 substantive appeal, the Veteran initially requested to be scheduled for an RO hearing before a traveling Veterans Law Judge from the Board, in October 2005 he expressly withdrew his request for this hearing or for an RO hearing before a Decision Review Officer. 

In November 2010, the Board denied the claim for service connection for a chronic psychiatric disorder, to include as secondary to pain associated with service-connected low back strain.  The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court vacated the Board's November 2010 decision and remanded the claim to the Board for development consistent with a Joint Motion for Remand (hereinafter "JMR"). In June 2012, the Board remanded the matter on appeal to the RO for additional substantive development.  

The Board notes that by a July 1975 rating action, the RO denied service connection for psychoneurotic depressive reaction.  The Veteran did not appeal the RO's July 1975 rating action; thus, it was final.  38 U.S.C. § 7105 (2012).  The Board notes that where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402  Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (noting that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).  The Board will thus consider the Veteran's claim for service connection for an acquired psychiatric disorder on a de novo basis. 

In addition, and as noted by the Veteran's attorney and by the parties in the JMR, the Veteran has claimed that he has an acquired psychiatric disorder due to an in-service personal assault.  Thus, the provisions for claims for service connection for PTSD based on in-service assault are applicable to the claim.  See 38 C.F.R. 
§ 3.304(f) (2017).  Therefore, this claim has been more broadly expanded under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

First, a remand is required regarding the issue on appeal, in part, to obtain compliance with the Board's June 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board is obligated by law to ensure that the RO complies with its directives).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  In its June 2012 remand directives, the Board requested that the Veteran be examined by a "VA psychiatrist and psychologist."  The Veteran was examined by a VA psychologist in March 2014.  The psychologist stated that he or she met with a VA psychiatrist who also examined the Veteran.  But the psychiatrist examination report is not of record.  If in existence, it must be associated with the claims file or a new examination ordered.  


Second, a new examination is also necessary because the March 2014 VA psychologist's findings are inadequate to evaluate the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (noting that a medical opinion based upon an incorrect factual premise is of no probative value). The March 2014 VA psychologist concluded, in part, that the Veteran did not meet the Diagnostic Statistical Manual (DSM-5) or DSM-IV criteria for PTSD.  The VA psychologist reasoned, that "[i]t is noted that no pre-military, military, or post-military records were found detailing any formal assessment of PTSD with subsequent PTSD diagnosis and treatment."  (See PTSD DBQ at page (pg.) 18)).  The Board finds the March 2014 VA psychologist's finding that there was no post-military records detailing a formal assessment of PTSD to be inaccurate and, thus, of reduced probative value.  In this regard, a June 2010 VA treatment report and September 2004 report, prepared by S. C., Ph. D. associated with the Veteran's Social Security Administration (SSA records), contain diagnoses of PTSD.  Thus, as the March 2014 VA psychologist's conclusion that the Veteran did not meet the criteria for PTSD was based on an inaccurate premise, namely that there was an absence of post-military evidence of PTSD, it is afforded minimal probative value.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule the Veteran for a VA psychiatric examination or examinations by a VA psychologist AND psychiatrist for the purpose of ascertaining the nature and etiology of any psychiatric disorder diagnosed proximate to the claim or during the pendency of the appeal.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  


a.  If the psychologist AND psychiatrist find that the Veteran does not demonstrate a current psychiatric disorder, then they should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV and V criteria for PTSD or any other disorder.  In doing so, the psychologist AND psychiatrist should address any past diagnoses and reconcile any conflicting medical evidence, notably diagnoses of PTSD, provided by a June 2010 examiner and S. C., Ph.D. in September 2004 in conjunction with the Veteran's application for SSA disability benefits. 
   
b. If the Veteran is diagnosed with PTSD specifically, then the psychologist AND psychiatrist must offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.
   
c. Regarding each of the non-PTSD psychiatric disorders, the psychologist AND psychiatrist must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each disorder diagnosed during the pendency of the claim, was incurred in or was caused by, or is otherwise related to, the Veteran's active service. 


2. Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




